United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      March 31, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 04-60174
                             Summary Calendar


                              TIJANI MOMOH,

                                                               Petitioner,

                                  versus

             ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                               Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A91 388 692


Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

           Tijani Momoh, a native and citizen of Nigeria, petitions

for review of the decision of the Board of Immigration Appeals

(BIA) dismissing his appeal from the immigration judge’s (IJ)

denial of relief under the Convention Against Torture (CAT) and

order of deportation.        The IJ denied relief based on Momoh’s

withdrawal of his request for relief under the CAT, noting that the

matter had been remanded by the BIA “solely for the purpose of

considering relief under the Convention.”          On appeal to the BIA,



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Momoh argued, inter alia, that he was entitled to relief under the

Immigration and Nationality Act (INA) §§ 212(c) and 245(i).                        The

BIA concurred with the IJ’s decision and dismissed the appeal,

noting that Momoh had not established that he was entitled to an

adjustment of status based on marriage to a U.S. citizen and was

not eligible for relief under INA § 212(c).

            Because removal proceedings were commenced against Momoh

prior to April 1, 1997, and were concluded more than thirty days

after September 30, 1996, the transitional rules for judicial

review of the Illegal Immigration Reform and Immigrant Responsi-

bility Act of 1996 apply.       See De Zavala v. Ashcroft, 385 F.3d 879,

883 (5th Cir. 2004).       Momoh presents no authority to support his

contention that it was error not to consider issues outside the

scope of the BIA’s remand, which was made solely to consider

whether Momoh was entitled to relief under the CAT.                   See In re

Patel, 16 I&N Dec. 600, 601 (BIA 1978).           To the extent that the BIA

addressed Momoh’s assertions that he was entitled to an adjustment

of status and was eligible for a waiver of deportation under INA

§ 212(c), Momoh has not shown that the BIA erred in determining

that he was ineligible for such relief.

            In order to obtain an adjustment of status based on

marriage, an alien must be eligible to receive an immigrant visa

and be admissible for permanent residence, and the immigrant visa

must   be   immediately    available       to   the    alien.   See     8    U.S.C.

§   1255(i).    Momoh     has   not   shown     that   an   immigrant       visa   is

                                       2
immediately available to him.   Cf. In re Velarde-Pacheco, 23 I&N

Dec. 253, 256-57 (BIA 2002) (requiring an alien to produce “clear

and convincing evidence indicating a strong likelihood that the

respondent’s marriage is bona fide”).

          Under INA § 212(c), a permanent resident alien may apply

to the Attorney General for a discretionary waiver of deportation.

See INS v. St. Cyr, 533 U.S. 289, 295 (2001).   Momoh admitted that

he was a temporary resident but made no showing that he had

obtained status as a lawful permanent resident.

          Accordingly, there is substantial evidence to support the

BIA’s decision, and Momoh’s petition for review is DENIED.     See

Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).

          Momoh’s motion for the appointment of counsel is also

DENIED.




                                3